NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50163

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00543-JFW

 v.
                                                MEMORANDUM*
PAUL BAKER, a.k.a. Darwin Stanton
Baker, Jr., a.k.a. Paul D. Baker, a.k.a. Paul
Douglas Baker,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Paul Baker appeals from the district court’s judgment and challenges the

aggregate 135-month sentence imposed following his jury-trial convictions for

conspiracy to commit mail fraud, wire fraud, and offer and sale of unregistered



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
securities, in violation of 18 U.S.C. § 371; mail fraud securities, in violation of 18

U.S.C. § 1341; wire fraud, in violation of 18 U.S.C. § 1343; offer and sale of

unregistered securities and aiding and abetting and causing an act to be done, in

violation of 15 U.S.C. §§ 77e and 77x and 18 U.S.C. § 2. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Baker contends that the district court procedurally erred by failing to address

his request for a downward departure for mental and emotional conditions and

physical condition under U.S.S.G. §§ 5H1.3 and 5H1.4. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there was none. The record reflects that the court considered Baker’s

arguments and sufficiently explained its reasons for concluding that a mid-range

sentence was warranted. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                       2                                        16-50163